FILE COPY



 The State of Texas for the
Best Interest and Protection of
       N.D.Appellant/s



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 22, 2015

                                     No. 04-14-00720-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF N.D.,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2014-MH-3263
                       Honorable Polly Jackson Spencer, Judge Presiding


                                       ORDER

       The Appellant’s Motion to Suspend Rules of Appellate Procedure and to Consolidate
Cases for Purposes of Appeal is GRANTED.
rcm


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of